Citation Nr: 1124958	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to April 1970.  He died in September 2003.  The appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefits sought on appeal.  

The Board subsequently remanded the case in September 2007 and again in July 2009 to the RO via the Appeals Management Center (AMC) for further notification, evidentiary development, and adjudication.  Specifically, the Board ordered the AMC to send the appellant authorization and consent to release information forms in order to obtain the Veteran's private autopsy report, to obtain records of the Veteran's VA treatment, and to obtain an addendum opinion from the VA psychiatrist who issued the February 2005 opinion regarding the etiology of the Veteran's fatal idiopathic cardiomyopathy.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In this case, the AMC sent the appropriate authorization and consent forms to the appellant in October 2009; however, she failed to respond to the request.  The AMC also procured the identified VA medical records and obtained a VA opinion concerning the etiology of the Veteran's fatal idiopathic cardiomyopathy from a VA cardiovascular specialist in September 2010.  

As discussed in further detail below, although the AMC did not obtain an addendum opinion from the VA psychiatrist who wrote the February 2005 letter concerning the etiology of the Veteran's idiopathic cardiomyopathy as directed in the Board's remands, it did obtain an expert opinion from a VA cardiovascular specialist, who reviewed the entirety of the record and answered the specific questions posed by the AMC in relation to the etiology of the Veteran's fatal cardiac disease process.  Thus, based on the foregoing, the Board finds that the AMC substantially complied with the July 2009 remand.  The appellant was then provided a supplemental statement of the case (SSOC) in December 2010, in which the AMC again denied her claim.  Thus, the Board finds that there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The appellant testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2007.  A transcript of the hearing has been associated with the appellant's claims file.  


FINDINGS OF FACT

1.  The Veteran served on active duty from September 1968 to April 1970.  

2.  The Veteran died in September 2003.  The immediate cause of death was idiopathic cardiomyopathy.  

3.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder, which was rated 70 percent disabling; and for residuals of shrapnel wound to the right thigh, which was rated 10 percent disabling.  

4.  The Veteran's idiopathic cardiomyopathy was not related to or worsened by his service-connected PTSD or otherwise related to his military service.

5.  No disability linked to service substantially or materially contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this respect, through a February 2004 notice letter, the appellant received notice of the information and evidence needed to substantiate her claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claim.  

The Board also finds that the February 2004 letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the February 2004 letter.  In addition, notice regarding an award of an effective date was provided in a notice letter sent to the appellant in October 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such an issue before it.  Consequently, a remand for additional notification on these issues is not necessary.  The Board notes that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

A decision issued by the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007), held that when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA notice to the appellant must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Here, at the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) and for residuals of shrapnel wound to the right thigh.

However, the Board notes that the duty to provide notice relating to the appellant's claim was not fully satisfied prior to the initial unfavorable decision.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of fully compliant notice, followed by re- adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the December 2004 statement of the case (SOC) that fully addressed the notice element required by Hupp, supra.  Specifically, the December 2004 SOC notified the appellant of the disabilities for which the Veteran was service connected at the time of his death.  Although not all notices were sent before the initial decision in this matter, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  The AOJ has also re-adjudicated the claim after the notice was provided; this was done most recently by way of a December 2010 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, supra, that post-decisional documents are inappropriate vehicles with which to provide notice, the AOJ in this case provided VCAA-compliant notice that was followed by a re-adjudication of the appellant's claim.  The Board concludes that during the administrative appeal process the appellant was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

The Board thus concludes that although the complete notice required by the VCAA was not provided until after the RO initially adjudicated the appellant's claim, "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the late notice under the VCAA requires remand.  Nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records and relevant post-service medical records have been obtained and associated with the claims file.  The appellant has additionally submitted the Veteran's death certificate and a letter from the Veteran's treating VA psychiatrist in support of her claim.  VA has obtained a medical opinion from a VA physician concerning the appellant's contention that her husband's PTSD contributed to his death.  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on consideration of the service treatment records and post-service VA medical records in the Veteran's claims file.  The opinion report shows consideration of all pertinent evidence of record, to include the Veteran's VA treatment records and the appellant's statements, and provides a rationale for the opinion stated, relying on and citing to the records reviewed.  In addition, the appellant and her representative have both submitted written argument, and the appellant testified before the undersigned Veterans Law Judge at a hearing in June 2007.  Neither the appellant nor her representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran died in September 2003.  According to his death certificate, the immediate cause of death was idiopathic cardiomyopathy.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder, which was rated 70 percent disabling; and for residuals of shrapnel wound to the right thigh, which was rated 10 percent disabling.  The appellant contends that the Veteran's death should be service connected because his service-connected PTSD caused or contributed to the idiopathic cardiomyopathy that caused his death.   

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2010); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2010).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Here, a review of the Veteran's service treatment records does not reflect findings of or treatment for cardiomyopathy, or any problems with the heart, at any time during service.  In particular, in the Veteran's January 1970 report of physical examination pursuant to his release from active duty, his cardiovascular system was found to be normal.  Post-service medical evidence reflects a February 2000 VA treatment record in which the Veteran was first diagnosed with hypertension-approximately 30 years after he left active duty.  There are no medical records from the intervening years to indicate that the Veteran developed cardiovascular disease during service or at any point before the 2000 diagnoses.  He is thus not entitled to a presumption of service connection for cardiovascular disease, which requires that such a disease be manifested to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307(a) and 309(a).

Post-service VA medical records submitted by the appellant reflect that the Veteran received ongoing psychiatric care from the Los Angeles VA facility until his death in 2003.  He was also diagnosed with hypertension in February 2000, but no diagnosis of cardiomyopathy is present in the record.  The Veteran's death certificate indicates that the immediate cause of death was idiopathic cardiomyopathy.  

Relevant post-service medical evidence associated with the claims file also reflects a February 2005 letter from the Veteran's treating VA psychiatrist.  In that letter, the psychiatrist noted that the Veteran experienced worsening stress during the time immediately preceding his death, which he stated was an indication that the Veteran's service-connected PTSD had worsened in severity.  The psychiatrist thus concluded that, given the worsening of the Veteran's PTSD prior to death, and "the lack of evidence of other known causes of cardiomyopathy, ... it is reasonable to conclude that the cardiovascular stress of uncontrolled PTSD was at least as likely as not a contributing factor" in the Veteran's death.  

VA also obtained an opinion from a VA medical examiner in September 2010.  The opinion reflects the physician's consideration of the Veteran's claims file and medical history.  In that opinion, the physician opined that it was less likely than not that the Veteran's PTSD caused or aggravated the idiopathic cardiomyopathy that caused his death.  In so finding, the physician indicated that he comprehensively reviewed the Veteran's claims file, including both the Veteran's medical records and the psychiatrist's opinion submitted by the appellant, and conducted his own research of current medical knowledge in determining that there is not a well-established causative relationship between PTSD and cardiomyopathy.  Specifically, the physician noted that the Veteran's cardiomyopathy was identified on the death certificate as "idiopathic," which indicates that the cause of the cardiomyopathy is not known.  Further, the physician noted that cardiomyopathy is known to have "no relationship to stress"; rather, stress such as that caused by PTSD could have an effect on other types of cardiac disorders such as coronary artery disease, with which the Veteran had not been diagnosed at the time of his death.   

In addition, the appellant and her representative have submitted multiple written statements to VA, and the appellant testified before the undersigned Veterans Law Judge at a hearing in June 2007.  In her September 2003 claim for benefits, as well as at her June 2007 hearing, the appellant argued that the Veteran's service-connected PTSD caused or worsened his fatal cardiomyopathy.  The appellant has also testified to PTSD symptoms such as trouble sleeping and nightmares from which she contended the Veteran suffered throughout his life; in particular, she contended at the June 2007 hearing that those symptoms worsened in the months leading up to his death.    

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board concludes in particular that there is no persuasive medical evidence relating the Veteran's fatal disease process to service.  Having extensively reviewed the Veteran's medical records, including the letter submitted by his treating psychiatrist in February 2005, the September 2010 VA examiner gave as his expert medical opinion that it was not at least as likely as not that the Veteran's idiopathic cardiomyopathy was etiologically related to his military service or to his service-connected PTSD.  (There is no indication in the record, and the appellant has not contended, that the Veteran's residuals of shrapnel wound to the right thigh was in any way related to his death.)  In so finding, the VA examiner acknowledged the Veteran had been diagnosed with PTSD and provided a clear analysis of why that disability was not related to the cardiomyopathy that brought about his death.  The Board finds persuasive the lack of any in-service diagnosis or treatment for any heart problems.  Additionally, there is no showing of cardiovascular disease within a year of the Veteran's separation from service.  

The Board acknowledges that the appellant submitted a letter from the Veteran's treating VA psychiatrist addressing the cause of the Veteran's death, in which he stated that the Veteran's PTSD had contributed to the idiopathic cardiomyopathy that caused his death.  The appellant has also contended, in multiple submissions to VA, that she believes the Veteran's PTSD directly contributed to his death.  In this regard, the Board notes that in order for the appellant's claim of service connection for the cause of the Veteran's death to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service or to service-connected disability.  As discussed above, the Board notes that the September 2010 VA medical opinion specifically addressed causation, clearly indicating that the Veteran's service-connected PTSD was unrelated to the idiopathic cardiomyopathy that led to his death.  The examiner offered clear and well-reasoned rationales for his opinions, relying on the Veteran's medical history and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's PTSD and the idiopathic cardiomyopathy that caused his death was doubtful.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set forth below, the Board is thus satisfied that the September 2010 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the Veteran's VA psychiatrist in February 2005.  The psychiatrist failed to provide any reasons for his opinion that the Veteran's PTSD contributed to the development of his idiopathic cardiomyopathy, stating only that in his opinion, it was "reasonable to conclude" that the Veteran's PTSD contributed to the cardiomyopathy that caused his death.  Given the failure of the psychiatrist to adequately discuss the reasoning behind his stated conclusion, the Board sought clarification in its July 2009 remand of the psychiatrist's opinion through an additional VA medical opinion.  In that opinion, obtained in September 2010, the VA reviewing cardiologist, by contrast, provided a report that considered the Veteran's history and set out findings in detail, and contained fully articulated reasons for the conclusions reached.  For these reasons, and particularly in light of the well-reasoned negative opinion offered by the VA examiner in September 2010, which relied on thorough consideration of the Veteran's medical history as well as the examiner's medical knowledge and expertise, the Board finds the February 2005 VA psychiatrist's statement to be of less probative value and concludes that the September 2010 VA examiner's opinion is of greater weight..  See Gabrielson, 7 Vet. App. at 40.  

The strongest evidence in favor of the Veteran's claim is the unsubstantiated February 2005 statement from the Veteran's psychiatrist indicating that he believed the Veteran's idiopathic cardiomyopathy to have been etiologically related to his service-connected PTSD.  The Board concludes, however, that this evidence is outweighed by the medical evidence from the September 2010 VA reviewer's opinion.  In so finding, the Board reiterates that the September 2010 VA reviewer's well-reasoned opinion was based on a thorough review of the claims file as well as the Veteran's medical history, including evaluation of the Veteran's documented physical condition and medical history in the context of current medical knowledge concerning the existence of an etiological relationship of PTSD to cardiomyopathy and other cardiovascular disease.  Thus, in arriving at a decision as to whether the Veteran's idiopathic cardiomyopathy was etiologically linked to his service-connected PTSD, the Board finds persuasive the medical opinion provided by the VA reviewer in September 2010.

The appellant's representative contended, in a June 2011 informal hearing presentation, that the September 2010 VA opinion was inadequate because it did not specifically address aggravation of the Veteran's cardiomyopathy by his service-connected PTSD.  However, the Board finds that the examiner did address the question of aggravation of the Veteran's idiopathic cardiomyopathy by PTSD when he specifically stated that there is "no relationship" between stress, such as that caused by PTSD, and cardiomyopathy.  The examiner went on to explain that the effect stress could have on cardiac disease could have impacted a diagnosis of coronary artery disease, but not cardiomyopathy, which is an entirely distinct disease process.  The Board finds that the examiner's conclusion that there is "no relationship" between cardiomyopathy and stress indicates that medical knowledge does not support a finding of causation or aggravation of cardiomyopathy by stress in general or PTSD in particular.  

The Board has also considered the appellant's contentions that the Veteran's service-connected PTSD caused or worsened the idiopathic cardiomyopathy that led to his death.  However, as a layperson, the appellant is not competent to give a medical opinion on the etiology of the Veteran's fatal idiopathic cardiomyopathy.  She is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, but she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection for the cause of the Veteran's death in this case, which involves complex issues of diagnosis and etiology.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  As noted above, the September 2010 VA examiner reviewed the Veteran's claims file and applied both medical knowledge and his own medical expertise in concluding that the Veteran's fatal cardiomyopathy was not etiologically linked to his service-connected PTSD.  Because this opinion was based on a thorough review of the record and the examiner's medical knowledge and expertise, the Board affords the September 2010 VA opinion more weight in this case.

For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


